MEMORANDUM **
Ermias Gebray appeals pro se the district court’s judgment following a two-day jury trial in Gebray’s 42 U.S.C. § 1983 action alleging that his constitutional rights were violated when the Portland International Airport restricted his airport shuttle van’s access to the airport. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We are unable to review Gebray’s contention that the district court judge made improper comments to the jury during his trial because Gebray failed to provide copies of the trial transcripts. See Fed. R.App. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).
Gebray’s contention that his attorney should have objected to the selection of certain jurors is unpersuasive. See Campbell v. Kincheloe, 829 F.2d 1453, 1464 (9th Cir.1987) (counsel must be allowed a wide latitude with regard to the making of tactical decisions).
Gebray’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.